Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 11/01/2021. Claims 1-20 are amended. Claims 1-20 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 9 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 17 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 9, and 17 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews. Specifically, the claims recite receiving a request to publish a video review of a first item, the request including a description of the first item and an identifier of the first item, determining that the identifier of the first item is associated with a user account corresponding to the user; verifying that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account; and in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item,  display of the video review generated by the user as a verified video review in a (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as client device, hardware processors, system, machine-readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the client device, hardware processors, system, machine-readable medium perform(s) the steps or functions of receiving a request to publish a video review of a first item, the request including a description of the first item and an identifier of the first item, determining that the identifier of the first item is associated with a user account corresponding to the user; verifying that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account; and in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item,  display of the video review generated by the user as a verified video review in a video thumbnail display format representing content data of the verified video review of the first item in a user interface, the verified video review of the first item being associated with a link to facilitate purchasing of a recommended item corresponding to a clothing type of the first item. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a client device, hardware processors, system, machine-readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews. As discussed above, taking the claim elements separately, the client device, hardware processors, system, machine-readable medium perform(s) the steps or functions of receiving a request to publish a video review of a first item, the request including a description of the first item and an identifier of the first item, determining that the identifier of the first item is associated with a user account corresponding to the user; verifying that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account; and in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item,  display of the video review generated by the user as a verified video review in a video thumbnail display format representing content data of the verified video 
As for dependent claims 2-8, 10-16, and 18-20 further describe the abstract idea of generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al., (U.S. Patent Application Publication No. 20190034985) in view of Vaughn et al., (U.S. Patent Application Publication No. 20060095327) in view of Jang et al., (Foreign Application No. KR20070101416A) in view of Jones et al., (U.S. Patent Application Publication No. 20090150920).
	As to Claim 1, Randall teaches a method comprising:receiving, from a client device (0004: received from a kiosk) associated with a user (0004: user), a request to publish a video review of a first item (0004: receive and handle user generated video that reviews a product), the request including a description (Fig. 8H 833 description of the shoe item), and (0151: a shoe is shown as potentially being sold, with some descriptive text on the right)  of the first item and an identifier of the first item (Fig. 8f  822 sneakers); (0004: receive and handle user generated video that reviews a product. The reviews may be received from a kiosk for example. These reviews are either displayed through an aggregate video review site or alternatively may be published to a social networking site.), and (0168: As shown in Stage 1001, user-generated video is prepared for the database in 1002. It is saved on the platform in 1003, and is then pushed to the client dashboard in 1004. The client sees the video in See Video tab in 1005. The client-user can then click on the Publish button to distribute video to social media networks in 1006, optionally, for example, selecting Facebook, Twitter, Google+, other platforms in Stage 1007. The platform authenticates the client on the social media network chosen by the client in 1008 and distributes video to the social network in 1009 along with a link back to the product page on the client ecommerce site to facilitate easy purchase of that product. The process then ends in 1010), and (Fig. 8A-8H).
Randall does not teach determining that the identifier of the first item is associated with a user account corresponding to the user;

However Vaughn teaches determining that the identifier of the first item is associated with a user account corresponding to the user; (0042: The customer purchase history database 520 is any suitable database for storing and retrieving information regarding a purchase history of at least one customer. The customer purchase history database 520 is optionally located in one or more centralized processing centers, in one or more regional processing centers, and/or in individual kiosks and/or one or more computers at user-purchasing locations. The customer purchase history database 520 contains information regarding at least one purchase by at least one customer (e.g., user 550), regarding at least one product which was purchased previously by the customer. The information on a customer's purchase history, which is stored in the customer purchase history database 520, may include, for example, information on the customer (a customer identifier, a customer name, a customer type, etc.) and information on an item that was previously purchased by the customer (an item identifier),verifying, using one or more hardware processors, that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account; and (0042: The customer purchase history database 520 is any suitable database for storing and retrieving information regarding a purchase history of at least one customer. The customer purchase history database 520 is optionally located in one or more centralized processing centers, in one or more regional processing centers, and/or in individual kiosks and/or one or more computers at user-purchasing locations. The customer purchase history database 520 contains information regarding at least one purchase by at least one customer (e.g., user 550), regarding at least one product which was 
Randall does not teach in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item.
However Jang teaches in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item, (Disclosure TECH-PROBLEM paragraph: the customer who purchased the product in the Internet shopping mall can directly upload a video related to the product to the product review, select the excellent video among the customers who uploaded the product), and (TECH-SOLUTION: As a technical idea for achieving the above object, the present invention comprises the steps of inputting a video review associated with the product purchased by the customer who has used the product purchased by accessing the Internet shopping mall as a customer terminal for a predetermined time period to the customer terminal; Transmitting the video review data inputted to the customer terminal to a shopping mall web server 
Randall does not teach display of the video review generated by the user as a verified video review in a video thumbnail display format representing content data of the verified video review of the first item in a user interface of the client device the verified video review of the first item being associated with a link to facilitate purchasing of a recommended item corresponding to a clothing type of the first item.
However Jones teaches display of the video review generated by the user as a verified video review in a video thumbnail display format (0106: Each product summary 214a, 214b, 214c may comprise a thumbnail 216a, 216b, 216c respectively of the product, identification of the product name, an overall rating of the product (which 
As to Claim 2, Randall, Vaughn, Jang, and Jones teach the method of claim 1.
Randall further teaches providing a reward to the user based on the verifying that the user previously purchased the first item; (0011: past behavior may optionally be used to determine which video(s) are likely to be relevant. Such past behavior may optionally be analyzed from past behavior of the viewing user, the global viewing population and/or a demographically relevant population. As a non-limiting 

As to Claim 4, Randall, Vaughn, Jang, and Jones teach the method of claim 1.
Jones further teaches causing display of a feed of video reviews in the verified user interface of the client device, the feed of video reviews including one or more verified video reviews, each of the video reviews being associated with a link to facilitate purchasing of a particular item being reviewed in a particular video review; (0043: The target event may be a monetization event and exemplary monetization events may include viewer interaction with a link associated with additional information about the product depicted in the video product review such as the viewer clicking on an advertisement associated with the product and/or viewer entry into a customized brand world associated with the product for premium interaction. Other monetization events may include various premium interaction events within a brand world and/or user selection of a particular product or brand for further information or purchase. Yet other monetization events may comprise the viewer initiating purchase of the product depicted in the video product review by interaction with a link associated with a merchant's purchase offer. The merchant's purchase offer 

As to Claim 5, Randall, Vaughn, Jang, and Jones teach the method of claim 1.
Randall further teaches receiving, from a further client device, a request to view video reviews associated with the first item; and (Fig. 8a-8f),causing display of the verified video review in a user interface of the further client device; (Fig. 8a-8f).

As to Claim 6, Randall, Vaughn, Jang, and Jones teach the method of claim 1.
Randall further teaches wherein the verified video review provides the link to facilitate purchasing the first item; (0168: The platform authenticates the client on the social media network chosen by the client in 1008 and distributes video to the social network in 1009 along with a link back to the product page on the client ecommerce site to facilitate easy purchase of that product).

As to Claim 7, Randall, Vaughn, Jang, and Jones teach the method of claim 1.
Randall further teaches wherein the verified video review includes a video illustrating the first item previously purchased by the user; (Fig. 8a-8f).

As to Claim 8, Randall, Vaughn, Jang, and Jones teach the method of claim 1.


	As to Claim 9, Randall teaches a system comprising:	one or more hardware processors; and (0014: processor),a machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: (0014),receiving, from a client device associated with a user (0004: received from a kiosk), a request to 
Randall does not teach determining that the identifier of the first item is associated with a user account corresponding to the user;
verifying, using one or more hardware processors, that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account.
However Vaughn teaches determining that the identifier of the first item is associated with a user account corresponding to the user; (0042: The customer purchase history database 520 is any suitable database for storing and retrieving information regarding a purchase history of at least one customer. The customer purchase history database 520 is optionally 
Randall does not teach in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item.
However Jang teaches in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item, (Disclosure TECH-PROBLEM paragraph: the customer who purchased the product in the Internet shopping mall can directly upload a video related to the product to the product review, select the excellent video among the customers who uploaded the product), and (TECH-SOLUTION: As a technical idea for achieving the above object, the present invention comprises the steps of inputting a video review associated with the product purchased by the customer who has used the product purchased by accessing the Internet shopping mall as a customer terminal for a predetermined time period to the customer terminal; Transmitting the video review data inputted to the customer terminal to a shopping mall web server unit; When the transmission of the video review is completed, the transmitted video review is registered by the shopping mall web server and then stored in a database server; And providing a predetermined reward to a customer who has registered the video review), (Description paragraph: The present invention relates to a method for evaluating / compensating a video product in an internet shopping mall. In particular, when a customer who purchases a product in an internet shopping mall posts a product review, a video related to the product can be attached as a product review and uploaded a video review. The present invention relates to a method of evaluating / compensating a video product in an 
Randall does not teach display of the video review generated by the user as a verified video review in a video thumbnail display format representing content data of the verified video review of the first item in a user interface of the client device the verified video review of the first item being associated with a link to facilitate purchasing of a recommended item corresponding to a_ clothing type of the first item.
However Jones teaches display of the video review generated by the user as a verified video review in a video thumbnail display format (0106: Each product summary 214a, 214b, 214c may comprise a thumbnail 216a, 216b, 216c respectively of the product, identification of the product name, an overall rating of the product (which may be aggregated from consumer video reviews), and identification of the number of consumer video reviews available for such product) representing content data of the verified video review of the first item in a user interface of the client device (0087: In more detail, and referring briefly to FIG. 2, each motion video clip 62a, 62b comprises a plurality of frames depicting a person sharing his or her wisdom regarding an identified product service or brand (or wisdom regarding subject matter related to a product service or brand)--which may be in the form of a video product review 63a, 63b. For example, motion video clip 62a may represent person 64a providing his/her video product review 63a of a "Brand X" MP3 music player (product 66a). The video product review 63a 
As to Claim 10, Randall, Vaughn, Jang, and Jones teach the system of claim 9.
Randall further teaches wherein the operations further comprise:providing a reward to the user based on the verifying that the user previously purchased the first item; (0011: past behavior may optionally be used to determine which video(s) are likely to be relevant. Such past behavior may optionally be analyzed from past behavior of the viewing user, the global viewing population and/or a demographically relevant population. As a non-limiting example, past behavior could relate to previous videos watched or liked, previous products purchased, and the like), (0143:  the client-user chooses the landing-page type. For example, if the landing page is provided as a client-built landing page, then the client would create the landing page in 653 and use product page URL's provided by the promotion module to create links from images of the products on the landing page to the correct associated widgets on the client ecommerce site. If the client-user selects to use a platform-landing page template, then the client-user would customize the platform-landing page 

As to Claim 12, Randall, Vaughn, Jang, and Jones teach the system of claim 9.
Randall further teaches wherein the operations further comprise: causing display of a feed of video reviews in the user interface of the client device, the feed of video reviews including one or more verified video reviews, each of | the video reviews being associated with a link to facilitate purchasing of a particular item being reviewed in a particular video review; (0075: Next, the video information form is filled in Stage 213, which may optionally include information such as the email address of the person who created the video, the fact that they assigned their ownership rights, the subject of the video, and any tags they may want to add to the form. The form is submitted in Stage 214. Then a verification email is sent to the shopper-user in Stage 215 to verify the identity of the shopper-user. Once the video is ingested, a verification email is sent to the video creator, and the creator's email is verified, the video is stored in the database on the platform.), (0076: Upon such verification in Stage 216, optionally the video is stored in Stage 217, for example, in the temporary video storage, and after that Stage, is saved in a database in Stage 218. If the authentication does not succeed, then the video is discarded in Stage 219, and the process ends in Stage 220), and (0077: The verification process is performed to ensure that the video is actually coming from the person listed in the upload form. Preferably, employees of the ecommerce site use the appropriate widget, which in this context would be the Employee widget instead of the product or social widget. Such employees preferably still need verification), and (0081: 

As to Claim 13, Randall, Vaughn, Jang, and Jones teach the system of claim 9.
Randall further teaches wherein the operations further comprise: receiving, from a further client device, a request to view video reviews associated with the first item: and (Fig. 8a-8f),causing display of the verified video review in a user interface of the further client device; (Fig. 8a-8f).

As to Claim 14, Randall, Vaughn, Jang, and Jones teach the system of claim 9.
Randall further teaches wherein the verified video review provides the link to facilitate purchasing the first item; (0168: The platform authenticates the client on the social media network chosen by the client in 1008 and distributes video to the social network in 1009 along with a link back to the product page on the client ecommerce site to facilitate easy purchase of that product).

As to Claim 15, Randall, Vaughn, Jang, and Jones teach the system of claim 9.
Randall further teaches wherein the verified video review includes a video illustrating the first item previously purchased by the user; (Fig. 8a-8f).

As to Claim 16, Randall, Vaughn, Jang, and Jones teach the system of claim 9.


	As to Claim 17, Randall teaches a non-transitory machine-readable medium comprising instructions, which when executed by one or more hardware processors (0014: processor), cause the one or more hardware processors to perform operations comprising: (0014),receiving, from a client device (0004: received from a kiosk) associated with a user (0004: user), 
Randall does not teach determining that the identifier of the first item 1s associated with a user account corresponding to the user;
verifying, using one or more hardware processors, that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account.
However Vaughn teaches determining that the identifier of the first item 1s associated with a user account corresponding to the user, (0042: The customer purchase history database 520 is any suitable database for storing and retrieving information regarding a purchase history of at least one customer. The customer purchase history database 520 is optionally located in one or more centralized processing centers, in one or more regional processing centers, and/or in individual kiosks and/or one or more computers at user-purchasing locations. The customer purchase history database 520 contains information regarding at least one purchase by at least one customer (e.g., user 550), regarding at least one product which was purchased previously by the customer. The information on a customer's purchase history, which is stored in the customer purchase history database 520, may include, for example, information on the customer (a customer identifier, a customer name, a customer type, etc.) and information on an item that was previously purchased by the customer (an item identifier),verifying, using one or more hardware processors, that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account; and (0042: The customer purchase history database 520 is any suitable database for storing and retrieving information regarding a purchase history of at least one customer. The customer purchase history database 520 is optionally located in one or more centralized processing centers, in one or more regional processing centers, and/or in individual kiosks and/or one or more computers at user-purchasing locations. The customer purchase history database 520 contains information regarding at least one purchase by at least one customer (e.g., user 550), regarding at least one product which was purchased previously by the customer. The information on a customer's purchase history, which is stored in the customer purchase history database 520, may include, for example, information on the customer (a customer identifier, a customer name, a customer type, etc.) and information on an item that was previously purchased by the customer (an item identifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Randall to include verifying, using one or more hardware processors, that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account of Vaughn. Motivation to do so comes from the knowledge well known in the art that verifying, using one or more hardware processors, that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account would help provide a more accurate content and that would therefore make the method/system more accurate.
Randall does not teach in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item.
However Jang teaches in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item, (Disclosure TECH-PROBLEM paragraph: the customer who purchased the product in the Internet shopping mall can directly upload a video related to the product to the product review, select the excellent video among the customers who uploaded the product), and (TECH-SOLUTION: As a technical idea for achieving the above object, the present invention comprises the steps of inputting a video review associated with the product purchased by the customer who has used the product purchased by accessing the Internet shopping mall as a customer terminal for a predetermined time period to the customer terminal; Transmitting the video review data inputted to the customer terminal to a shopping mall web server unit; When the transmission of the video review is completed, the transmitted video review is registered by the shopping mall web server and then stored in a database server; And providing a predetermined reward to a customer who has registered the video review), (Description paragraph: The present invention relates to a method for evaluating / compensating a video product in an internet shopping mall. In particular, when a customer who purchases a product in an internet shopping mall posts a product review, a video related 
Randall does not teach display of the video review generated by the user as a verified video review in a video thumbnail display format representing content data of the verified video review of the first item in a user interface of the client device the verified video review of the first item associated with a link to facilitate purchasing of a recommended item corresponding to a clothing type of the first item.
However Jones teaches display of the video review generated by the user as a verified video review in a video thumbnail display format (0106: Each product summary 214a, 214b, 214c may comprise a thumbnail 216a, 216b, 216c respectively of the product, identification of the product name, an overall rating of the product (which may be aggregated from consumer video reviews), and identification of the number of consumer video reviews available for such product) representing content data of the verified video review of the first item in a user interface of the client device (0087: In more detail, and referring briefly to FIG. 2, each motion video clip 62a, 62b comprises a plurality of frames depicting a person sharing his or her wisdom regarding an identified product service or brand (or wisdom regarding subject matter related to a product service or brand)--which may be in the form of a video product review 63a, 63b. For example, motion video clip 62a may represent person 64a providing his/her video product review 63a of a "Brand X" MP3 music player (product 66a). The video product review 63a may be presented as a combination of spoken audio 68a uttered by the person 64a, facial expressions of the person 64a depicted within the motion video clip 62a, and/or depictions of the product 66a itself), (0095: video product review 63a depicted in video clip 62a (FIG. 2) may be classified under "Electronics" and subcategorized under "Music Players". Similarly, video product review 63b depicted in video clip 62b (FIG. 2) may be classified under "Travel" and subcategorized under "Cruises".), the verified video review of the first item associated with a link to facilitate purchasing of a recommended item corresponding to a clothing type of the first item; (0043: The target event may be a monetization event and exemplary monetization events may include viewer interaction with a link associated with additional information about the product depicted in the video product review such as the viewer clicking on an advertisement associated with the product and/or viewer entry into a customized brand world associated with the product for premium interaction. Other monetization events may include various premium interaction events within a brand world and/or user selection of a particular product or brand for further information or purchase. Yet other monetization events may comprise the viewer initiating purchase of the product depicted in the video product review by interaction with a link associated with a merchant's purchase offer. The merchant's purchase offer comprises: i) a buy it now offer specifying a price; and/or ii) an electronic coupon offer specifying a discount), and (claim 6: The system of claim 4, wherein the target event is the searching consumer initiating purchase of the product depicted in the reviewer's video product review by interaction with a link associated with a merchant's purchase offer, the reviewer's video product review being a video product review uploaded by the reviewing consumer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Randall to include display of the video review generated by the user as a verified video review in a video thumbnail display format representing content data of the verified video review of the first item in a user interface of the client device the verified video review of the first item associated with a link to facilitate purchasing of a recommended item corresponding to a clothing type of the first item of Jones. Motivation to do so comes from the knowledge well known in the art that display of the video review generated by the user as a verified video review in a video thumbnail display format representing content data of the verified video review of the first item in a user interface of the client device the verified video review of the first item associated with a link to facilitate purchasing of a recommended item corresponding to a clothing type of the first item would help provide a user friendly process to purchase an item and that would therefore make the method/system more user friendly.

As to Claim 18, Randall, Vaughn, Jang, and Jones teach the non-transitory machine-readable medium of claim 17.
Randall further teaches wherein the operations further comprise: providing a reward to the user based on the verifying that the user previously purchased the first item; (0011: past behavior may optionally be used to determine which video(s) are likely to be relevant. Such past behavior may optionally be analyzed from past behavior of the viewing user, the global viewing population and/or a demographically relevant population. As a non-limiting example, past behavior could relate to previous videos watched or liked, previous products purchased, and the like), (0143:  the client-user chooses the landing-page type. For example, if the landing page is provided as a client-built landing page, then the client would create the landing page in 653 and use product 

	As to Claim 20, Randall, Vaughn, Jang, and Jones teach the non-transitory machine-readable medium of claim 17.
Randall further teaches associating, based on the verifying that the user previously purchased the first item, the identifier with a verification tag in a database record, the verification tag indicating that the video review is verified; and (Fig. 8a-8f),causing display, in a user interface of the client device, of a representation of the verification tag in association with the verified video review included in a feed of video reviews; (Fig. 8a-8f).
Claim(s) 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al., (U.S. Patent Application Publication No. 20190034985) in view of Vaughn et al., (U.S. Patent Application Publication No. 20060095327) in view of Jang et al., (Foreign Application No. KR20070101416A) in view of Jones et al., (U.S. Patent Application Publication No. 20090150920) in view of Arumugam et al., (U.S. Patent Application Publication No. 20100306040).

As to Claim 3, Randall, Vaughn, Jang, and Jones teach the method of claim 1.
Randall, Vaughn, Jang, and Jones do not teach providing a reward to the user based on determining that another user purchased the recommended item based on selecting the link associated with the video review.
However Arumugam teaches providing a reward to the user based on determining that another user purchased the recommended item based on selecting the link associated with the video review; (0009: In one embodiment, the link or URL sent from the payment provider to the second user also 

As to Claim 11, Randall, Vaughn, Jang, and Jones teach the system of claim 9.
Randall, Vaughn, Jang, and Jones do not teach wherein the operations further comprise: providing a reward to the user based on determining that another user purchased the recommended item based on selecting the link associated with the video review.
However Arumugam teaches wherein the operations further comprise: providing a reward to the user based on determining that another user purchased the recommended item based on selecting the link associated with the video review; (0009: In one embodiment, the link or URL sent from the payment provider to the second user also includes the first user's email address or other identifier. When the second user clicks on the link and is taken to the identified product page on the merchant site, the first user's email address is carried along. Then, when the second user purchases the product, the payment provider is notified, either by the merchant or directly from the second user if the second user uses the payment provider for purchase, of the purchase and the identity of the first user (e.g., email address). As a result, the payment provider can 

As to Claim 19, Randall, Vaughn, Jang, and Jones teach the non-transitory machine-readable medium of claim 17.
Randall, Vaughn, Jang, and Jones do not teach wherein the operations further comprise: further-comprising:providing a reward to the user based on determining that another user purchased the recommended item based on selecting the link included in the video review.
However Arumugam teaches wherein the operations further comprise: further-comprising:providing a reward to the user based on determining that another user purchased the recommended item based on selecting the link included in the video review; (0009: In one embodiment, the link or URL sent from the payment provider to the second user also includes the first user's email address or other identifier. When the second user clicks on the link and is taken to the identified product page on the merchant site, the first user's email address is carried along. Then, when the second user purchases the product, the payment provider is notified, either by the merchant or directly from the second user if the second user uses the payment provider for purchase, of the purchase and the identity of the first user (e.g., email address). As a result, the payment provider can provide rewards or incentives to the first user for referring a product purchased by the second user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Randall, Vaughn, Jang, and Jones to include wherein the operations further comprise: further-comprising:providing a reward to the user based on determining that another user purchased the recommended item based on selecting the link included in the video review of Arumugam. Motivation to do so comes from the knowledge well known in the art that wherein the operations further comprise: further-comprising:providing a reward to the user based on determining that another user purchased the recommended item based on selecting the link included in the video review would help provide incentives to users who posts reviews on product which would encourage users to post more reviews which will help advertise the product and that would help promote an increase in the sales and would therefore make the method/system more profitable.

Pertinent Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# 20150235264 teaches similar invention which describes The present disclosure allows for automatic detection of an entity referenced in a video and presentation of a purchasable item associated with the identified entity to a user viewing the video. A method may include evaluating a video using one or more entity analysis techniques and identifying an entity associated with the video based on the evaluation. Next, one or more purchasable items associated with the entity may be identified. A first purchasable item may be selected from among the one or more purchasable items based on a user history associated with a user and the selected first purchasable item may be presented to the user during playback of the video. 
As another example, a popular make-up blog may include a new video in which three new make-up products are reviewed. The video may be evaluated based on an entity analysis technique. As a result of the entity analysis, three different entities referenced in the video may be identified such as Brand A blush, Brand B eye shadow, and Brand C eyeliner. Next, a purchasable item associated with each of the entities may be identified. For example, a purchasable item associated with Brand A blush may be Brand A blush that is purchasable from a beauty store that sells the Brand A blush referenced in the video. A purchasable item associated with Brand B eye shadow may be a link to Brand B's website where a user 

	
NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Designing Better Online Review Systems” describes “Online reviews are transforming the way consumers  choose products and services: We turn to TripAdvisor to plan a vacation, Zocdoc to find a doctor, and Yelp to find new restaurants. Review systems play a central role in online marketplaces such as Amazon and Airbnb as well. More broadly, a growing number of organizations—ranging from Stanford Health Care to nine of the 10 biggest U.S. retailers—now maintain review ecosystems to help customers learn about their offerings.

Managed well, a review system creates value for buyers and sellers alike. Trustworthy systems can give consumers the confidence they need to buy a relatively unknown product, whether a new book or dinner at a local restaurant. For example, research by one of us (Mike) found that higher Yelp ratings lead to higher sales. This effect is greater for independent businesses, whose reputations are less well established. Reviews also create a feedback loop that provides suppliers with valuable information: For example, ratings allow Uber to remove poorly performing drivers from its service, and they can give producers of consumer goods guidance for improving their offerings”.
	
Response to Arguments
6.	Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews does not add technical improvement to the abstract idea. The recitations to “client device, hardware processors, system, machine-readable medium” perform(s) the steps or functions of receiving a request to publish a video review of a first item, the request including a description of the first item and an identifier of the first item, determining that the identifier of the first item is associated with a user account corresponding to the user; verifying that the user previously purchased the first item based on the identifier of the first item being included in transaction data associated with the user account; and in response to the request to publish the video review of the first item, causing, based on the verifying that the user previously purchased the first item,  display of the video review generated by the user as a verified video review in a video thumbnail display format representing content data of the verified video review of the first item in a user interface, the verified video review of the first item being associated with a link to facilitate 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to generating an enhanced user interface for displaying a feed video reviews that includes verified video reviews does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “client device, hardware processors, system, machine-readable medium” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of generating an enhanced user interface for displaying a feed video reviews that 

D.	With regards to applicant's arguments with respect to 35 U.S.C 103 arguments has been fully considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621